Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered October 31, 1985, convicting him of murder in the second degree, attempted murder in the second degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.